DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 08/11/2022 Amendments/Arguments, which directly amended claims 1-2, 8-9, 19-20; and traversed the rejections of the claims of the 05/11/2022 Office Action are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 1016697775 (herein ‘775’).

    PNG
    media_image1.png
    280
    368
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    469
    media_image2.png
    Greyscale


Regarding claim 1, ‘775’ discloses in Fig 1-2 above an antenna apparatus comprising:
a signal splitter configured to generate a second signal including N equal-phase signals by splitting a first signal received from a signal source (i.e. digital signal SIGD splits to wideband digital signals SIGD1 – SIGDN of Fig 1) (page 3, second – third paragraphs);
a signal source virtual beam adjustor configured to generate a third signal including N signals having a virtual focus at one point by shifting a phase of each signal included in the second signal (i.e. signals to phase shifters 70 of Fig 2) (page 3, sixth – ninth paragraphs; page 4);
a transmission beam adjustor configured to generate a fourth signal including N signals by shifting a phase of each signal included in the third signal by 0 degree or 180 degrees (i.e. signals to hybrid couplers 80 of Fig 2) (page 3, sixth – ninth paragraphs; page 4, first – second paragraphs); and
a transmitter including N transmission antennas respectively transmitting the N signals included in the fourth signal (i.e. 501 – 50M of Fig 2) (page 3, sixth paragraph, ninth paragraph).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 19, ‘775’ discloses in Fig 1-2 above an antenna apparatus comprising:
a receiver comprising N signal receivers (i.e. SIGD1 – SIGDN of Fig 1) (page 3, second – third paragraphs);
a signal source virtual beam adjustor configured to shift a phase of each of N signals received by the N signal receivers to have a virtual focus at one point (i.e. signals to phase shifters 70 of Fig 2) (page 3, sixth – ninth paragraphs; page 4);
a transmission beam adjustor configured to shift a phase of each of the N signals that are phase-shifted by the signal source virtual beam adjustor, by 0 degree or 180 degrees (i.e. signals to hybrid couplers 80 of Fig 2) (page 3, sixth – ninth paragraphs; page 4, first – second paragraphs); and
a transmitter comprising N transmission antennas respectively transmitting the N signals that are phase-shifted by the transmission beam adjustor (i.e. signals to hybrid couplers 80 of Fig 2) (page 3, sixth – ninth paragraphs; page 4, first – second paragraphs).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0320729 discloses a system and a method for performing correction of systematic error for electronically steered antennas using on-chip programming.  A plurality of channels includes a first channel.  Each channel is coupled to a respective antenna element and includes a trim control circuit and a phase control circuit.  The first channel is coupled to a first respective antenna element.  An array calibration memory stores a plurality of phase offsets including a first phase offset.  Each phase offset includes an array level calibration phase offset corresponding to a respective channel.  The first phase offset corresponds to the first channel.  At least one of the trim control circuit and the phase control circuit of the first channel are configured to modify phase of a first signal provided to and/or received from the first respective antenna element.  The phase of the first signal is modified based at least in part on the first phase offset.

US 2021/0376461 discloses a wireless communication device may select, for communicating a signal, one or more active elements of a set of antenna elements based at least in part on positions of the one or more active elements of the set of antenna elements relative to a set of steering lenses of the wireless communication device; and communicate the signal based at least in part on emitting or receiving the signal using the one or more active elements, wherein the set of steering lenses of the wireless communication device steer the signal to or from the one or more active elements.

US 2019/0020124 discloses a dual-polarized antenna array that includes at least one unit cell.  The at least one unit cell includes at least one radiating element of a first polarization state and at least two radiating elements of a second polarization state.  The second polarization state is orthogonal to the first polarization state.  The at least two radiating elements of the second polarization state are displaced on a first side and a second side of the at least one radiating element of the first polarization state.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646